Citation Nr: 0216687	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  00-13 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder as secondary to service-connected left 
leg disability and, if so, whether such entitlement is 
warranted.

Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1967 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision in 
which the RO continued it prior December 1981 denial of the 
veteran's claim of service connection for a right knee 
disorder secondary to service-connected left leg disability.  
The veteran filed a notice of disagreement in February 2000 
and a statement of the case (SOC) was issued in March 2000.  
The veteran submitted a substantive appeal in May 2000, and 
requested a Board hearing.  In August 2000, the veteran 
withdrew his hearing request.  

Additional development on the issue of entitlement to 
financial assistance in the purchase of an automobile and 
adaptive equipment or adaptive equipment only is needed.  
This matter will be discussed in the Remand portion of the 
decision.


FINDINGS OF FACT

1.  In December 1981, the RO denied the veteran's claim of 
entitlement to service connection for a right knee disorder 
as secondary to service-connected left leg disability.  

2.  The veteran did not file a notice of disagreement on the 
issue of service connection for a right knee disorder as 
secondary to service-connected left leg disability within one 
year from the date of mailing of notice of the December 1981 
RO decision. 

3.  Medical evidence since the December 1981 RO decision 
demonstrates that the veteran's right leg disability is 
etiologically related to chronic gait abnormalities 
associated with his service-connected left leg disability.


CONCLUSIONS OF LAW

1.  The December 1981 decision of the RO, which denied 
service connection for a right knee disability as secondary 
to service-connected left leg disability, is final.  
38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1981).

2.  New and material evidence has been presented to reopen 
the previously denied claim of entitlement to service 
connection for a right knee disorder as secondary to service-
connected left leg disability.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5106, 5107, 5108, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156(a) (2001).

3.  The veteran's right knee disability is proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5101(a), 5102, 5103, 5103A, 5106, 5107(b), 5126 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310, 
3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a September 1967 entrance examination, the veteran 
musculoskeletal system was listed as normal.  While serving 
in Vietnam in May 1968, the veteran sustained a gunshot wound 
in his left femur, resulting in a compound fracture.  The 
veteran also sustained shrapnel wounds of the left thigh, 
left hand, and left foot.  He was temporarily retired due to 
his disabilities in August 1968.  He underwent reconstructive 
surgery of the left femur at the Buffalo VA Medical Center 
(VAMC) in November 1968.  The veteran filed a claim of 
service connection for, inter alia, his left femur disability 
in December 1968.  In March 1969, service connection for 
residuals of a compound fracture of the left femur was 
granted. 

A VA examination report of May 1969 indicated that the 
veteran's left-knee range of flexion was from 1 to 20 
degrees.  In addition, the veteran's left leg was 2 inches 
shorter than the right leg.  Another VA examination was 
provided in September 1971.  The veteran demonstrated left-
knee flexion from zero to 45 degrees, actively and passively.  
The veteran was observed to walk with a marked limp due to 
the shortening of his left leg and the lack of motion at the 
left knee joint.  He was diagnosed with a gunshot wound of 
the left thigh resulting in fracture of the left femur and 
marked functional deficits.  The veteran's limp was noted 
again by VA examination of December 1980. 

Administrative records indicate that the veteran was 
hospitalized at the Buffalo VAMC for a tear of the right 
medial meniscus.  During an August 1981 RO hearing before a 
local hearing officer, the veteran testified that, due to the 
pressure he placed on his right leg, he tore the cartilage in 
August 1976.  Subsequently, the RO requested VA medical 
records from 1976 to 1981.  In August 1976, the veteran was 
treated following complaints of right-knee pain at the medial 
aspect of the joint line.  The diagnosis was probable torn 
medial meniscus, and a meniscectomy was performed.  In 
November 1977, the veteran was diagnosed with fibrous 
ankylosis of the left knee with flexion to 30 degrees. 

By rating decision of December 1981, the veteran was denied 
service connection for a right knee disorder secondary to a 
service-connected left leg disorder.  The RO cited that there 
was no evidence regarding the cause of the veteran's right 
knee disability and that the veteran had not submitted 
evidence relating his left leg disability to his right knee 
disorder.

Treatment records from Dallas VAMC were received in August 
1990.  On clinical interview for a psychiatric disorder, the 
veteran indicated that he had injured his right knee "on the 
job."  Right-knee arthritis, shortness of the left leg, and 
pain were listed as some of the veteran's many disorders.

In February 1998, the veteran stated his desire that the 
claim of service connection for a right knee disorder 
secondary to his service-connected left leg disability be 
reopened.  A VA orthopedic examination was subsequently 
ordered and provided in early October 1998.  On clinical 
observation, the VA examiner noted marked genu varus of the 
right knee and crepitation on passive range of motion.  The 
veteran's range of motion of the right knee revealed 
extension 10 degrees short of full extension, and flexion to 
25 degrees.  The veteran's left knee extension was zero 
degrees, with flexion to 13 degrees.  No pain was associated 
with the limited range of motion.  The VA examiner observed a 
leg discrepancy, with the right lower limb measuring to 103 
centimeters and the left lower limb measuring to 97 
centimeters.  The veteran was diagnosed with fusion of the 
left knee joint and bilateral knee degenerative joint 
disease.

In November 1998, the veteran notified the RO that he had 
undergone right knee surgery at the Buffalo VAMC.  The RO 
obtained updated treatment reports from the Buffalo VAMC.  
Records received included an October 1998 discharge report of 
right, total knee replacement due to tricompartmental right-
knee osteoarthritis with mild varus deformity.  The veteran 
was observed to have significant leg length discrepancy, with 
the veteran's left leg two and one-half inches shorter than 
his right leg.  The discharge report also noted impaired 
mobility secondary to right knee replacement and indicated 
that the veteran was making positive progress in physical and 
occupation therapy.  The veteran demonstrated range of motion 
in the knees to 70 degrees, and became independent with a 
cane.  The discharge diagnosis was right knee osteoarthritis, 
status post right total knee replacement.  Later the same 
month, the veteran demonstrated left knee range of motion 
from zero to 30 degrees, and right knee range of motion from 
15 to 30 degrees with severe pain.  A November 1998 x-ray 
examination revealed right-knee prosthesis, appearing in 
satisfactory position.  

Another VA orthopedic examination was provided in April 1999 
by the October 1998 VA examiner (Dr. I.O.).  The VA 
examiner's clinical findings were consistent with the October 
1998 VA examination findings.  The veteran ambulated into the 
examination room with a list to the right side, a wide-based 
gait, and antalgia.  The veteran demonstrated active range of 
motion of the right knee from 5 degrees short of full 
extension to 110 degrees of flexion, without pain.  The 
veteran's left knee was completely fused at zero degree 
extension.  Again, the VA examiner noted marked leg 
discrepancy.  The VA examiner diagnosed, inter alia, status 
post left femur open reduction, internal fixation; fusion of 
the left knee joint; leg discrepancy; and status post right 
total knee replacement.  The VA examiner opined, in short, 
that the veteran's right knee disorder was caused by injuries 
sustained in service to his left lower limb.

Later the same month, the RO requested that the VA examiner, 
Dr. I.O., submit a clarifying medical opinion of the etiology 
of the veteran's right-knee disorder.  The VA examiner was 
specifically required to review the claims folder, to include 
evidence underlying the RO's original denial of secondary 
service connection for a right knee disorder in December 
1981.  

In an addendum to April 1999 VA examination report, VA 
examiner, Dr. I.O., reiterated his opinion, as follows:

[The] veteran's right leg . . . is at least as 
likely as not . . . caused by his left leg service 
connected disability.  This is due to chronic gait 
abnormalities associated with his left leg 
disability due to malalignment of the joints . . . 
.

Again, in September 1999, Dr. I.O. stated that he had 
reviewed the claims folder and his diagnoses were reaffirmed.  
The RO requested that Dr. I.O. address the evidence 
underlying the December 1981 RO denial of the claim.  In 
November 1999, Dr. I.O. explained that "the evidence noted 
in the rating of [December 1981] is misleading and incorrect 
as stated and written" and he reiterated his prior medical 
opinion regarding the etiology of the veteran's right knee 
disorder, as follows:

From gait laboratory analysis, it is a known fact 
that abnormality in one limb causing a breach in 
gait will [in] turn have a domino effect and 
adversely affect both proximal and distal joint 
structures in the same limb and axis as well as 
the opposite unaffected side . . . .  All these 
alterations [in] alignment of the axis of the 
body along with the shear forces including the 
ground reaction forces will then result in damage 
to osseus and ligamentous structures both 
proximal and distal to the involved joint.  It is 
therefore as least as likely as not that the 
veteran's . . . right leg condition was caused by 
his service-connected left leg condition.

In February 2000, the RO denied secondary service connection 
for a right knee disorder secondary to the veteran's service-
connected left leg disability and denied entitlement to 
automobile and/or adaptive equipment.  

Updated treatment records from the Buffalo VAMC included 
December 1999 treatment notes.  The veteran offered no 
complaints concerning his right knee.  On objective 
examination, the veteran demonstrated right-leg range of 
motion from zero to 110 degrees and left-leg range of motion 
from zero to 20 degrees.  X-ray examination showed right knee 
prosthesis in good position, and severe osteoarthritis of the 
left knee. 

II.  Analysis

A.  Duties to Notify and Assist

During the pendency of this appeal, section 5103, chapter 38 
of the United States Code, was revised to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the veteran of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002).  As part of that notice, VA must indicate 
what portion of information and evidence, if any, is to be 
provided by the veteran and which portion, if any, VA will 
attempt to obtain on the veteran's behalf.  Id.; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159).  The new law instructs that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d); 
38 C.F.R. §§ 3.102, 3.159, 3.326.  However, VA is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d)(2).  
In view of the complete grant of benefits in this case, no 
useful purpose would be served by discussing whether there 
has been compliance with the provisions of this new Act and 
the implementing regulations.

B.  New and Material Evidence

Absent a timely appeal, a decision of a duly constituted 
rating agency or other agency of original jurisdiction shall 
be final and binding on all VA field offices as to 
conclusions based on evidence on file at the time VA issues 
written notification in accordance with 38 U.S.C. § 5104.  38 
U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a); 20.1103 (2002).  A final and binding decision 
shall not be subject to revision on the same factual basis 
except as provided by regulation.  38 C.F.R. § 3.104(a).

Although the RO reopened the veteran's claim for service 
connection for a right knee disorder as secondary to service-
connected left leg disability, the Board must independently 
address the question.  See Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).  The Board must review all of the 
evidence submitted since the last, final disallowance in 
order to determine whether the claim may be reopened.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  "New and 
material" evidence is relevant evidence that has not been 
previously submitted, which is neither cumulative nor 
redundant and, by itself or in connection with other evidence 
of record, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  (While 38 C.F.R. § 3.156 has been revised, the new 
criteria are only applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,632 (August 29, 
2001)).  In determining whether newly proffered evidence is 
material, the credibility of the evidence is presumed for the 
limited purpose of ascertaining materiality.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

The Board's review of evidence, for the purposes of reopening 
the claim, includes all evidence presented subsequent to the 
December 1981 RO decision to deny the veteran service 
connection for a right knee disorder secondary to his 
service-connected left leg disability.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).  
Specifically, the RO determined that there was no evidence 
regarding the etiology of the veteran's right knee disorder 
or evidence relating the disorder to the veteran's service-
connected left leg disability.  The RO informed the veteran 
of his appellate rights.  As the veteran did not submit a 
notice of disagreement on the issue of secondary service 
connection for a right knee disorder, the December 1981 RO 
decision is the last, final disallowance of the claim of 
record.  Id.

Following a complete review of the claims folder, the Board 
finds that new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder secondary to his service-connected left 
leg disability.  Since the RO's December 1981 denial, much 
evidence has been submitted and obtained, including, in 
relevant part, the report of the October 1998 VA examiner, 
Dr. I.O., and several addenda.  Dr. I.O. specifically opined 
that the veteran's right knee disorder was caused by his 
service-connected left leg disability.  As the VA examiner's 
opinion provides a link between the disabilities, the Board 
finds the evidence comprises "new and material" evidence 
for purposes of reopening.  38 C.F.R. § 3.156(a) (2001). 

Pursuant to the Veterans Claims Court's decision in Bernard 
v. Brown, 4 Vet. App. 384 (1993), the Board may adjudicate an 
issue notwithstanding the fact that the RO had not addressed 
the issue below.  In Bernard, however, the Court held that, 
in such a case, the Board must consider the question of 
whether the veteran had been given adequate notice to submit 
evidence and argument on the new issue and whether the 
veteran had been prejudiced by the Board's action in 
considering an issue not addressed by the agency of original 
jurisdiction.  Id. at 394.  In view of the decision discussed 
below, the veteran will not be prejudiced by the Board's 
consideration of the merits of the decision.

C.  Secondary Service Connection for a Right Knee Disorder

Pursuant to 38 C.F.R. § 3.310(a) (2001), service connection 
shall be established for a disability that is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  Proximate cause is defined as "[t]hat 
which, in a natural continuous sequence, unbroken by any 
efficient intervening cause, produces injury, and without 
which the result would not have occurred."  Black's Law 
Dictionary 1225 (6th ed. 1990); see Forshey v. West, 12 Vet. 
App. 71, 73-74 (1998) (relying on Black's Law Dictionary 
definition of "proximate cause"), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002).  It is on this 
basis that the veteran seeks service connection for a right 
knee disorder.

Following a complete review of the claims folder, the Board 
assigns great probative weight to the opinion of the October 
1998 VA examiner, Dr. I.O., who submitted several opinions 
indicating that the veteran's right knee disorder was as 
likely as not caused by his left leg disability.  Dr. I.O. 
cited the veteran's leg length discrepancy and resulting 
alteration in the veteran's gait.  The Board observes that 
Dr. I.O.'s medical opinion is consistent with the medical 
evidence of record demonstrating leg length discrepancy and 
gait abnormality since 1969.  As a preponderance of the 
evidence demonstrates that the veteran's right knee disorder 
is etiologically related to his service-connected left leg 
disability, the veteran's secondary service connection claim 
is hereby granted.


ORDER

To the extent that new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for a right knee disability secondary to service-
connected left leg disability, the appeal is granted; 
entitlement to service connection for a right knee disability 
secondary to service-connected left leg disability is 
granted.


REMAND

Additional development is needed in this case to obtain 
medical evidence pertinent to the remaining issue.  Remand as 
opposed to development at the Board is appropriate as the RO 
has not had the opportunity to consider this matter in light 
of the grant of service connection for the right knee 
disability.  Accordingly, the case is being Remanded to the 
RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2002) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 and Quartuccio v. 
Principi, 16 Vet App 183 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for right knee 
and left leg disability since October 
2000.  After securing the necessary 
release, the RO should obtain these 
records.  Records from the Buffalo VAMC 
should be obtained since October 2000.

3.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

a.  The examiner should note whether 
service connected disability has 
resulted in impairment of such 
severity in either lower extremity 
that no effective function remains 
in terms of balance, propulsion, 
etc., other than that which would be 
equally well served by a below- the-
knee amputation and suitable 
prosthetic appliance.

b.  The examiner should specifically 
indicate whether there is, in 
effect, ankylosis of either knee 
and, if so, in what degree of 
flexion or extension is such knee 
ankylosed; whether there is 
ankylosis of either hip as a 
manifestation of a service connected 
disability; whether there is 
shortening of either lower extremity 
and, if so, the extent of such 
shortening (using inches for 
measurement); and whether there is 
evidence of complete paralysis of 
the external popliteal nerve with 
consequent footdrop.

c.  If any portion of the veteran's 
lower extremity dysfunction is due 
to conditions other than service-
connected left leg and right knee 
disabilities, the examiner should 
indicate which of the veteran's 
manifestations are as likely as not 
due to left knee and/or right knee 
disabilities, and which are more 
likely attributable to some other 
cause.  A complete rationale for all 
opinions should be provided. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, if appropriate, the 
case should be returned to the Board for 
continuation of appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.   




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

